Dismissed and Opinion Filed January 11, 2021




                                     In The
                            Court of Appeals
                     Fifth District of Texas at Dallas
                              No. 05-20-00989-CR
                              No. 05-20-00990-CR
                              No. 05-20-00991-CR
                              No. 05-20-00992-CR
                              No. 05-20-01001-CR
                              No. 05-20-01002-CR
                    MAHSA PARVIZ-KHYAVI, Appellant
                                 V.
                     THE STATE OF TEXAS, Appellee

              On Appeal from the 219th Judicial District Court
                           Collin County, Texas
  Trial Court Cause Nos. 219-83499-2017, 219-81286-2018, 219-81679-2018,
            219-85015-2019, 219-82928-2020 & 219-82552-2019

                        MEMORANDUM OPINION
                  Before Justices Molberg, Reichek, and Nowell
                           Opinion by Justice Molberg
      On January 5, 2021, appellant filed a proper motion to dismiss these appeals.

See TEX. R. APP. P. 42.2(a). We grant the motion and dismiss these appeals.



200989f.u05
Do Not Publish                            /Ken Molberg//
TEX. R. APP. P. 47.2(b)                   KEN MOLBERG
                                          JUSTICE
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-83499-
No. 05-20-00989-CR          V.               2017.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of January, 2021.




                                       –2–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-81286-
No. 05-20-00990-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of January, 2021.




                                       –3–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-81679-
No. 05-20-00991-CR          V.               2018.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of January, 2021.




                                       –4–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-82552-
No. 05-20-00992-CR          V.               2019.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of January, 2021.




                                       –5–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-85015-
No. 05-20-01001-CR          V.               2019.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of January, 2021.




                                       –6–
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

MAHSA PARVIZ-KHYAVI,                         On Appeal from the 219th Judicial
Appellant                                    District Court, Collin County, Texas
                                             Trial Court Cause No. 219-82928-
No. 05-20-01002-CR          V.               2020.
                                             Opinion delivered by Justice
THE STATE OF TEXAS, Appellee                 Molberg. Justices Reichek and
                                             Nowell participating.

      Based on the Court’s opinion of this date, we DISMISS this appeal.


Judgment entered this 11th day of January 2021.




                                       –7–